Execution Copy

The St. Joe Company



--------------------------------------------------------------------------------



Third Amendment
Dated as of July 30, 2007

to

Note Purchase Agreements
Dated as of February 7, 2002



--------------------------------------------------------------------------------



Re: $15,000,000 7.02% Senior Secured Notes, Series C, due February 7, 2009

$75,000,000 7.37% Senior Secured Notes, Series D, due February 7, 2012

1

Third Amendment to Note Purchase Agreements

This Third Amendment dated as of July 30, 2007 (the or this “Third Amendment”)
to the Note Purchase Agreements each dated as of February 7, 2002 is between The
St. Joe Company, a Florida corporation (the “Company”), and each of the
institutions which is a signatory to this Third Amendment (collectively, the
“Noteholders”).

Recitals:

A. The Company and each of the Noteholders, together with the other purchasers
listed in Schedule A to the hereinafter defined Note Agreements, have heretofore
entered into separate and several Note Purchase Agreements each dated as of
February 7, 2002, as amended by the First Amendment to Note Purchase Agreements
dated as of June 8, 2004 and the Second Amendment to Note Purchase Agreements
dated as of July 28, 2006 (collectively, as amended, the “Note Agreements”). The
Company has heretofore issued (a) $18,000,000 in aggregate principal amount of
its 5.64% Senior Secured Notes, Series A, due February 7, 2005, (b) $67,000,000
in aggregate principal amount of its 6.66% Senior Secured Notes, Series B, due
February 7, 2007, (c) $15,000,000 in aggregate principal amount of its 7.02%
Senior Secured Notes, Series C, due February 7, 2009 and (d) $75,000,000 in
aggregate principal amount of its 7.37% Senior Secured Notes, Series D, due
February 7, 2012 (collectively, the “Notes”) pursuant to the Note Agreements.
The Noteholders who are signatories hereto are the holders of more than 51% of
the outstanding principal amount of the Notes.

B. The Company and the Noteholders now desire to amend the Note Agreements in
the respects, but only in the respects, hereinafter set forth.

C. Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Note Agreements, as amended hereby, unless herein defined or the
context shall otherwise require.

D. All requirements of law have been fully complied with and all other acts and
things necessary to make this Third Amendment a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.

Now, therefore, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this Third Amendment set forth in Section 3.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:

2



    Section 1. Amendments.

Section 1.1. Section 10.1 of the Note Agreements shall be and is hereby amended
in its entirety to read as follows:

“Section 10.1. Consolidated Adjusted Net Worth. The Company and its Subsidiaries
will at all times keep and maintain Consolidated Adjusted Net Worth at an amount
not less than (a) $735,000,000 plus (b) an amount equal to one hundred percent
(100%) of net proceeds from any issuance by the Company of shares of its Capital
Stock or other equity interest occurring after the Closing. Without limiting the
foregoing, the exercise by a present or former employee, officer or director of
any stock option or equity based compensation issued pursuant to a stock
incentive plan, stock option plan or other equity based compensation plan or
arrangement shall in no event be deemed or construed to constitute the issuance
of shares of the Capital Stock of the Company, with any determination of
Consolidated Adjusted Net Worth pursuant to this Section 10.1 to exclude
(x) Indebtedness attributable to Qualified Senior Notes and (y) Qualified
Installment Sale Notes.”

Section 1.2. Section 10.2 of the Note Agreements shall be and is hereby amended
in its entirety to read as follows:

“Section 10.2. Leverage Ratio. The Company and its Subsidiaries will not as at
the end of each fiscal quarter permit the ratio of Consolidated Indebtedness to
Consolidated Total Assets to exceed 0.55 to 1.00, with any determination of
Consolidated Indebtedness and Consolidated Total Assets pursuant to this
Section 10.2 to exclude (x) Indebtedness attributable to Qualified Senior Notes
and (y) Qualified Installment Sale Notes.”

Section 1.3. Section 10.3 of the Note Agreements shall be and is hereby amended
in its entirety to read as follows:

“Section 10.3. Unencumbered Assets Ratio. The Company and its Subsidiaries will
not permit as at the end of each fiscal quarter the ratio of Unsecured
Indebtedness to Unencumbered Assets to exceed 0.55 to 1.00, with any
determination of Unsecured Indebtedness and Unencumbered Assets pursuant to this
Section 10.3 to exclude (x) Indebtedness attributable to Qualified Senior Notes
and (y) Qualified Installment Sale Notes.”

Section 1.4. Section 10.4 of the Note Agreements shall be and is hereby amended
in its entirety to read as follows:

“Section 10.4. Fixed Charges Coverage Ratio. The Company and its Subsidiaries
will not permit as at the end of each fiscal quarter the ratio of Consolidated
Net Earnings Available for Fixed Charges for the four immediately preceding
fiscal quarters (taken as a single accounting period) to Consolidated Fixed
Charges for such four fiscal quarter periods to be less than 2.5 to 1.0, with
any determination of Consolidated Net Earnings Available for Fixed Charges
pursuant to this Section 10.4 to exclude (x) Indebtedness attributable to
Qualified Senior Notes (and any Interest Expense thereon) and (y) any interest
income attributable to Qualified Installment Sale Notes.”

Section 1.5. Section 10.5(a)(iv) of the Note Agreements shall be and is hereby
amended in its entirety to read as follows:

“(iv) additional Indebtedness of the Company and its Subsidiaries; provided that
at the time of creation, issuance, assumption, guarantee or incurrence thereof
and after giving effect thereto and to the application of the proceeds thereof:

(1) the ratio of Consolidated Indebtedness to Consolidated Total Assets as at
such date shall not exceed 0.55 to 1.00, with any determination of Consolidated
Indebtedness and Consolidated Total Assets pursuant to this Section 10.5(a)(iv)
to exclude (x) Indebtedness attributable to Qualified Senior Notes and
(y) Qualified Installment Sale Notes; and

(2) in the case of the issuance of any Indebtedness of the Company or its
Subsidiaries secured by Liens permitted by Section 10.6(i) and any Indebtedness
of a Subsidiary (other than (A) Qualified Subsidiary Indebtedness and
(B) Indebtedness of any Subsidiary described on Schedule 5.15 and any renewal,
extension, refinancing, replacement or refunding of such Indebtedness), the sum
of (A) the aggregate amount of all Indebtedness secured by Liens permitted by
Section 10.6(i) plus (B) the aggregate amount of all Indebtedness of
Subsidiaries (other than (A) Qualified Subsidiary Indebtedness and
(B) Indebtedness of any Subsidiary described on Schedule 5.15 and any renewal,
extension, refinancing, replacement or refunding of such Indebtedness), shall
not exceed 33% of Consolidated Total Assets as at such date, with any
determination of Consolidated Total Assets pursuant to this Section 10.5(a)(iv)
to exclude Qualified Installment Sale Notes and any determination of
Indebtedness secured by Liens and Indebtedness of any Subsidiary to exclude
Qualified Senior Notes; and”

Section 1.6. Section 10.5(a)(vi) of the Note Agreements shall be and is hereby
amended by replacing the “.” with “; and”.

Section 1.7. Section 10.5(a) of the Note Agreements shall be and is hereby
further amended by adding a new clause (a)(vii) at the end thereof to read as
follows:

“(vii) Indebtedness evidenced by the Qualified Senior Notes.”

Section 1.8. Section 10.6(i) of the Note Agreements shall be and is hereby
amended by replacing the “.” with “; and”.

Section 1.9. Section 10.6 of the Note Agreements shall be and is hereby further
amended by adding at the end thereof a new paragraph (j) to read as follows:

“(j) Liens on the Qualified Installment Sale Note and the Qualified Letter of
Credit created or incurred in connection with the Qualified Installment Sale
Transaction to secure the Qualified Senior Notes.”

Section 1.10. Section 10.8(b)(i) of the Note Agreements shall be and is hereby
amended in its entirety to read as follows:

“(i) such assets (valued, in the case of Timberland, at $750 per acre or,
otherwise, at net book value) do not, together with all other assets of the
Company and its Subsidiaries previously disposed of during the same fiscal year
(other than (A) any sale in the ordinary course of business and (B) any sale
within the limitations of clause (a) of this Section 10.8), exceed 15% of
Consolidated Total Assets, determined as of the end of the immediately preceding
fiscal quarter with any determination of Consolidated Total Assets pursuant to
this Section 10.8(b)(i) to exclude Qualified Installment Sale Notes;”

Section 1.11. Section 10.8 of the Note Agreements shall be and is hereby amended
by adding at the end thereof a new paragraph (c) to read as follows:

“(c) the sale of assets constituting the Disposed Property, the Building
Portfolio Sale and the Saussy Burbank Sale to a Person or Persons if all of the
following conditions are met:

(i) in the opinion of the Company’s Board of Directors, the sale is for fair
value and is in the best interests of the Company;

(ii) immediately after the consummation of the transaction and after giving
effect thereto, (A) no Default or Event of Default would exist, and (B) the
Company would be permitted by the provisions of Section 10.5(a)(iv)(1) to incur
at least $1.00 of additional Indebtedness;

(iii) the net after tax cash proceeds of such assets are applied on or before
September 30, 2008 to the prepayment at any applicable prepayment premium of
Senior Indebtedness of the Company in an amount equal to such net after tax cash
proceeds. It is understood and agreed by the Company that any such proceeds paid
and applied to the prepayment of the Notes shall be prepaid as and to the extent
provided in Section 8.2; and

(iv) upon the prepayment of such net after tax cash proceeds the Company shall
deliver a certificate of Senior Financial Officer to each holder of the Notes
setting forth the amount, nature and description of the Senior Indebtedness so
prepaid.

For the avoidance of doubt, the assets constituting the Disposed Property, the
Building Portfolio Sale and the Saussy Burbank Sale shall be included in any
calculations made pursuant to Section10.8(b)(i) during the same fiscal year.”

Section 1.12. Section 10.9 of the Note Agreements shall be and is hereby amended
in its entirety to read as follows:

“Section 10.9. Transactions with Affiliates. The Company will not, and will not
permit any Subsidiary to, enter into or be a party to any transaction or
arrangement with any Affiliate (including, without limitation, the purchase
from, sale to or exchange of property with, or the rendering of any service by
or for, any Affiliate), except in the ordinary course of and pursuant to the
reasonable requirements of the Company’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Company or such Subsidiary
than would be obtainable in a comparable arm’s-length transaction with a Person
other than an Affiliate; provided, however, the Qualified Installment Sale
Transaction shall not be subject to the requirement that it be in the ordinary
course of the Company’s business.”

Section 1.13. Section 11(f) of the Note Agreements shall be and is hereby
amended in its entirety to read as follows:

“(f) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness (other than Indebtedness
evidenced by the Qualified Senior Notes) that is outstanding in an aggregate
principal amount of at least $10,000,000 beyond any period of grace provided
with respect thereto, or (ii) the Company is in default in the performance of or
compliance with any term of the 2004 Notes, the 2004 Note Purchase Agreements or
any Additional Note Purchase Agreement and as a consequence of such default or
condition such Indebtedness has become, or has been declared (or one or more
Persons are entitled to declare such Indebtedness to be), due and payable before
its stated maturity or before its regularly scheduled dates of payment, or
(iii) the Company or any Subsidiary is in default in the performance of or
compliance with any term of any evidence of any Indebtedness in an aggregate
outstanding principal amount of at least $10,000,000 or of any mortgage,
indenture or other agreement relating thereto or any other condition exists, and
as a consequence of such default or condition such Indebtedness has become, or
has been declared, due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (iv) as a consequence of the occurrence
or continuation of any event or condition (other than the passage of time or the
right of the holder of Indebtedness to convert such Indebtedness into equity
interests), (1) the Company or any Subsidiary has become obligated to purchase
or repay Indebtedness before its regular maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount of at
least $10,000,000, or (2) one or more Persons have the right to require the
Company or any Subsidiary so to purchase or repay such Indebtedness; or”

Section 1.14. The following definitions shall be added in alphabetical order to
Schedule B to the Note Agreements:

“Building Portfolio Sale” means the sale by the Company of seventeen buildings
described in Exhibit A to the Third Amendment with approximately 2.3 million net
rentable square feet for a cash purchase price of $377.5 million. The closing of
the sale of fifteen buildings occurred on June 20, 2007 for a purchase price of
$277.5 million. The remaining two buildings are expected to close in the third
quarter of 2007 for a purchase price of $100 million.

“Disposed Property” means approximately 33,035 acres of real property located in
Chattahoochee and Stewart Counties, Georgia conveyed to Timbervest Partners
Stewart I, LLC and Timbervest Partners Stewart II, LLC on June 1, 2007.

“Qualified Installment Sale Notes” means those certain promissory notes due to
Timberland Company issued by Timbervest Partners I SPV, LLC and Timbervest
Partners II SPV, LLC having a term of fifteen years in payment of the purchase
price for the Disposed Property sold in the Qualified Installment Sale
Transaction, which promissory notes are secured by the Qualified Letters of
Credit.

“Qualified Installment Sale Transaction” means the sale of the Disposed Property
in exchange for the Qualified Installment Sale Notes, which Qualified
Installment Sale Notes were assigned, together with the Qualified Letters of
Credit, for cash to the Qualified SPE which in turn issued its Qualified Senior
Notes to a trustee acting on behalf of Persons acquiring interests in such
Qualified Senior Notes in a private placement.

“Qualified Letters of Credit” means those certain standby letters of credit
issued by Wachovia Bank, National Association, in its capacity as Letter of
Credit Issuer and in a stated amount equal to the face amount of the Qualified
Installment Sale Notes plus 210 days of accrued and unpaid interest.

“Qualified Senior Notes” means the senior promissory notes issued by the
Qualified SPE to a trustee acting on behalf of Persons acquiring interests in
such notes in an institutional private placement in connection with the
Qualified Installment Sale Transaction and secured solely by the Qualified
Installment Sale Notes and the Qualified Letters of Credit held by such
Qualified SPE without recourse to the Company or any other Subsidiary.

“Qualified SPE” means Georgia Timber Finance I, LLC, a wholly-owned Subsidiary
of Timberland Company, formed as a special purpose entity in connection with the
Qualified Installment Sale Transaction for the sole purpose of (a) owning and
holding the Qualified Installment Sale Notes issued in connection with such
Qualified Installment Sale Transaction, together with the Qualified Letters of
Credit securing such Qualified Installment Sale Notes, (b) issuing the Qualified
Senior Notes to be secured solely by such Qualified Installment Sale Notes and
the Qualified Letters of Credit and (c) engaging in other activities incidental
to the foregoing.

“Saussy Burbank Sale” means the sale by the Company on May 3, 2007, of its North
Carolina and South Carolina home building operations, consisting of Mid-Atlantic
Homes, LLC, Saussy Burbank, LLC, McNeill-Burbank Homes, LLC, and Monteith
Holdings, LLC for an aggregate purchase price of approximately $74.3 million.

“Third Amendment” means that certain Third Amendment to Note Purchase Agreements
dated as of July 30, 2007 among the Company and the holders of the Notes.

“Timberland Company” means St. Joe Timberland Company of Delaware, LLC, a
Subsidiary of the Company.

Section 1.16. The definition of “Bank Credit Agreement” in Schedule B shall be
and is hereby amended in its entirety to read as follows:

““Bank Credit Agreement” means that certain Third Amended and Restated Credit
Agreement dated July 22, 2005 among the Company, the lenders named therein and
Wachovia Bank, National Association, as Administrative Agent, as amended by that
certain First Amendment dated February 26, 2007 and that certain Second
Amendment dated June 28, 2007, as the same may from time to time be further
amended, supplemented, modified, refinanced, renewed or replaced.”



    Section 2. Representations and Warranties of the Company.

Section 2.1. To induce the Noteholders to execute and deliver this Third
Amendment (which representations shall survive the execution and delivery of
this Third Amendment), the Company represents and warrants to the Noteholders
that:

(a) this Third Amendment has been duly authorized, executed and delivered by it
and this Third Amendment constitutes the legal, valid and binding obligation,
contract and agreement of the Company enforceable against it in accordance with
its terms, except as enforcement may be limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (b) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law);

(b) the Note Agreements, as amended by this Third Amendment, constitute the
legal, valid and binding obligations, contracts and agreements of the Company
enforceable against it in accordance with their respective terms, except as
enforcement may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);

(c) the execution, delivery and performance by the Company of this Third
Amendment (i) does not require the consent or approval of any governmental or
regulatory body or agency, and (ii) will not (A) violate (1) any provision of
applicable law, statute, rule or regulation or its certificate of incorporation
or bylaws, (2) any order of any court or any rule, regulation or order of any
other agency or government binding upon it, or (3) any provision of any material
indenture, agreement or other instrument to which it is a party or by which its
properties or assets are or may be bound, including, without limitation, the
Bank Credit Agreement, or (B) result in a breach or constitute (alone or with
due notice or lapse of time or both) a default under any indenture, agreement or
other instrument referred to in clause (ii)(A)(3) of this Section 2.1(c);

(d) as of the date hereof and after giving effect to this Third Amendment, no
Default or Event of Default has occurred which is continuing; and

(e) all the representations and warranties contained in Section 5 of the Note
Agreements are true and correct in all material respects with the same force and
effect as if made by the Company on and as of the date hereof, except the
representations and warranties set forth in Sections 5.3 and 5.4, in the final
two sentences of Section 5.9 and in the first sentence of Section 5.15 which are
true and correct as of the date of the issuance of the Notes.



    Section 3. Conditions to Effectiveness of This Third Amendment.

Section 3.1. This Third Amendment shall not become effective until, and shall
become effective when, each and every one of the following conditions shall have
been satisfied (the “Effective Date”):

(a) executed counterparts of this Third Amendment, duly executed by the Company
and the holders of at least 51% of the outstanding principal of the Notes, shall
have been delivered to the Noteholders;

(b) the Noteholders shall have received a copy of the resolutions of the Board
of Directors of the Company authorizing the execution, delivery and performance
by the Company of this Third Amendment, certified by its Secretary or an
Assistant Secretary;

(c) the Noteholders shall have received a copy of the Second Amendment to Bank
Credit Agreement;

(d) the representations and warranties of the Company set forth in Section 2
hereof are true and correct on and with respect to the date hereof and the
execution and delivery by the Company of this Third Amendment shall constitute
certification of the same;

(e) the Noteholders shall have received the favorable opinion of counsel to the
Company as to the matters set forth in Sections 2.1(a), 2.1(b) and 2.1(c)
hereof, which opinion shall be in form and substance satisfactory to the
Noteholders; and

(f) each holder of a Note shall have received a non-refundable fee equal to
0.10% of the aggregate outstanding principal amount of the Notes held by such
holder.

      Upon receipt of all of the foregoing, this Third Amendment shall become
effective.

Section 4.
  Payment of Noteholders’ Counsel Fees and Expenses.

Section 4.1. The Company agrees to pay upon demand, the reasonable fees and
expenses of Chapman and Cutler LLP, counsel to the Noteholders, in connection
with the negotiation, preparation, approval, execution and delivery of this
Third Amendment.



    Section 5. Miscellaneous.

Section 5.1. This Third Amendment shall be construed in connection with and as
part of each of the Note Agreements, and except as modified and expressly
amended by this Third Amendment, all terms, conditions and covenants contained
in the Note Agreements and the Notes are hereby ratified and shall be and remain
in full force and effect.

Section 5.2. Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this Third Amendment
may refer to the Note Agreements without making specific reference to this Third
Amendment but nevertheless all such references shall include this Third
Amendment unless the context otherwise requires.

Section 5.3. The descriptive headings of the various Sections or parts of this
Third Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.

Section 5.4. This Third Amendment shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of New York, excluding choice-of-law principles of the law of such State that
would require the application of the laws of a jurisdiction other than such
State.

Section 5.5. The execution hereof by you shall constitute a contract between us
for the uses and purposes hereinabove set forth, and this Third Amendment may be
executed in any number of counterparts, each executed counterpart constituting
an original, but all together only one agreement.

[Remainder of Page Intentionally Blank]





3



      The St. Joe Company



      By /s/ Stephen W. Solomon



    Stephen W. Solomon
Senior Vice President and Treasurer

Accepted and Agreed to:



      Thrivent Financial for Lutherans (f/k/a Aid Association for Lutherans)



      By

Name:
Title:



      Allstate Life Insurance Company



      By /s/ Robert B. Bodett



    Name: Robert B. Bodett



      By /s/ David Walsh



    Name: David Walsh

Authorized Signatories



      Nationwide Life Insurance Company of America (f/k/a Provident Mutual Life
Insurance Company)



      By

Name:
Title:



      Nationwide Life and Annuity Company of America (f/k/a ProvidentMutual Life
and Annuity Company of America)



      By

Name:
Title:



      Teachers Insurance and Annuity Association of America



      By /s/ Lisa M. Ferraro



    Name: Lisa M. Ferraro
Title: Director

4





Each of the undersigned hereby confirms its continued guaranty of the
obligations of the Company under the Note Agreements, as amended hereby,
pursuant to the terms of the Subsidiary Guaranty Agreement dated as of
February 7, 2002, on this 30th day of July, 2007.

 
280 Interstate North, L.L.C.
(Manager)
5660 NND, L.L.C.
(Manager)
Apalachicola Northern Railroad Company
(Senior Vice President)
Arvida Housing L.P., Inc.
(Senior Vice President)
Crooked Creek Real Estate Company
(Senior Vice President)
Crooked Creek Utility Company
(Senior Vice President)
Deer Point I & II, LLC
(Manager)
Georgia Wind I, LLC
(Manager)
Georgia Wind II, LLC
(Manager)
Georgia Wind III, LLC
(Manager)
Millenia Park One, L.L.C.
(Manager)
Overlook I & II, LLC
(Manager)
Paradise Pointe, LLC
(Senior Vice President)
Park Point Land, LLC
(Manager)
PSJ Waterfront, LLC
(Manager)
Riverside Corporate Center, L.L.C.
(Manager)
Southhall Center, L.L.C.
(Manager)
St. James Island Utility Company
(Senior Vice President)
St. Joe Central Florida Contracting, Inc.
(Senior Vice President)
St. Joe Community Sales, Inc.
(Senior Vice President)
St. Joe Development, Inc.
(Senior Vice President)
St. Joe Finance Company
(Senior Vice President)
St. Joe Home Building, L.P.
By: St. Joe West Florida Contracting, Inc.,
General Partner
(Senior Vice President)
St. Joe Northeast Florida Contracting, Inc.
(Senior Vice President)
St. Joe Residential Acquisitions, Inc.
(Senior Vice President)
St. Joe Timberland Company of Delaware, L.L.C.
(Senior Vice President)
St. Joe Towns & Resorts, L.P.
By: St. Joe/Arvida Company, Inc.,
General Partner
(Senior Vice President)
St. Joe Utilities Company
(Senior Vice President)
St. Joe West Florida Contracting, Inc.
(Senior Vice President)
St. Joe-Southwood Properties, Inc.
(Senior Vice President)
St. Joe/Arvida Company, Inc.
(Senior Vice President)
Sunshine State Cypress, Inc.
(Senior Vice President)
Talisman Sugar Company
(Senior Vice President)
The Port St. Joe Marina, Inc.
(Senior Vice President)

By: /s/ Stephen W. Solomon
Stephen W. Solomon, as its Manager or Senior Vice
President, as the case may be


 
St. Joe Capital I, Inc.
By: /s/ David F. Childers, III
 
David F. Childers, III
President
Residential Community Title Company
By: /s/ Christine M. Martin
 
Christine M. Martin
Vice President

5

Exhibit A

Building Portfolio Sale

The portfolio of 17 office buildings described in that certain Purchase and Sale
Agreement attached as Exhibit 10.1 to the Borrower’s Current Report on Form 8-K
filed with the SEC on May 3, 2007.

6